--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greektown Superholdings 8-K [grktp-8k_040813.htm]
 
Exhibit 10.1
 
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
STOCKHOLDERS AGREEMENT
 
between
 
GREEKTOWN SUPERHOLDINGS, INC.
 
and
 
ATHENS ACQUISITION LLC
 
Dated as of April 8, 2013
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
   
RECITALS
1
   
ARTICLE I DEFINITIONS
1
 
Section 1.1
Certain Defined Terms
1
 
Section 1.2
Other Definitional Provisions
7
       
ARTICLE II CORPORATE GOVERNANCE
7
 
Section 2.1
Minority Independent Director Board Representation
7
 
Section 2.2
Consent Rights
8
 
Section 2.3
SEC Registration
9
 
Section 2.4
Financing Matters
9
 
Section 2.5
Rights Agreement
9
 
Section 2.6
Short-Form Merger
9
 
Section 2.7
MGCB Matters
9
       
ARTICLE III TRANSFERS
10
 
Section 3.1
Right of Co-Sale on Transfers by Athens
10
 
Section 3.2
Void Transfers
11
       
ARTICLE IV PREEMPTIVE RIGHTS
11
 
Section 4.1
Preemptive Rights
11
       
ARTICLE V LIQUIDITY
13
 
Section 5.1
Securityholder Liquidity
13
 
Section 5.2
Liquidity Value Covenant
14
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
14
 
Section 6.1
Representations and Warranties of the Company
14
 
Section 6.2
Representations and Warranties of Athens
14
       
ARTICLE VII RELEASES; INDEMNIFICATION
15
 
Section 7.1
Release by Athens
15
 
Section 7.2
Release by the Company
15
 
Section 7.3
Limitation on Releases
16
 
Section 7.4
Indemnification of Directors and Officers; D&O Insurance; Contribution
16
       
ARTICLE VIII MISCELLANEOUS
18
 
Section 8.1
Amendments and Modifications; Termination
18
 
Section 8.2
Waivers
18
 
Section 8.3
Successors, Assigns and Transferees
18
 
Section 8.4
Third-Party Beneficiary
18
 
Section 8.5
Notices
19

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

     
Page
         
Section 8.6
Entire Agreement
20
 
Section 8.7
Delays or Omissions
20
 
Section 8.8
Governing Law; Jurisdiction
20
 
Section 8.9
Submission to Jurisdiction
20
 
Section 8.10
Waiver of Jury Trial
21
 
Section 8.11
Severability
21
 
Section 8.12
Illegality
21
 
Section 8.13
Enforcement
21
 
Section 8.14
Compliance with Securities and Other Applicable Laws
22
 
Section 8.15
Titles and Subtitles
22
 
Section 8.16
Counterparts; Facsimile Signatures
22

 
 
ii

--------------------------------------------------------------------------------

 
 
STOCKHOLDERS AGREEMENT
 
STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of April 8, 2013, between
Greektown Superholdings, Inc., a Delaware corporation (the “Company”), and
Athens Acquisition LLC, a Delaware limited liability company (“Athens”).  This
Agreement shall be effective upon the date of consummation of all the
transactions listed in Annex 1 hereto (the “Effective Date”), provided that from
and after the execution of this Agreement, this Agreement shall supersede that
certain Minority Rights Term Sheet between the parties executed March 18, 2013.
 
RECITALS
 
WHEREAS, Athens has entered into agreements with third parties to purchase a
majority of the Company’s shares; and
 
WHEREAS, the Company and Athens desire to establish herein certain terms and
conditions upon which the Company Securities (defined below) will be held,
including provisions relating to the transfer of Company Securities, and
providing for certain other matters.
 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1            Certain Defined Terms.
 
As used herein, the following terms shall have the following meanings:
 
“A-1 Common Stock” means the Series A-1 common stock, par value $0.01 per share,
of the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“A-2 Common Stock” means the Series A-2 common stock, par value $0.01 per share,
of the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“A-1 Preferred Stock” means the Series A-1 convertible preferred stock, par
value $0.01 per share, of the Company and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.
 
 
 

--------------------------------------------------------------------------------

 
 
“A-2 Preferred Stock” means the Series A-2 participating convertible preferred
stock, par value $0.01 per share, of the Company and any securities issued in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Athens” has the meaning assigned to such term in the preamble.
 
“beneficial owner” or “beneficially own” has the meaning given to such term in
Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of Company
Securities or other voting securities of the Company shall be calculated in
accordance with the provisions of such Rule; provided, however, that for
purposes of determining beneficial ownership, (i) a Person shall be deemed to be
the beneficial owner of any security which may be acquired by such Person,
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities and (ii) no Person
shall be deemed beneficially to own any security solely as a result of such
Person’s execution of this Agreement.
 
“Board” means the Board of Directors of the Company.
 
“Brigade” means Brigade Leveraged Capital Structures Fund Ltd., an entity
organized under the Laws of the Cayman Islands.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.
 
“Bylaws” means the Bylaws of the Company, as in effect on the date hereof and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the terms of the Charter and the terms of
this Agreement.
 
“Charter” means the Certificate of Incorporation of the Company, as in effect on
the date hereof and as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and the terms of
this Agreement.
 
“Claims” means any and all manner of obligations, claims, controversies,
charges, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, promises, trespasses, judgments, torts, suits, actions and causes of
action, claims for relief, demands, rights, damages (including, but not limited
to, compensatory, punitive and exemplary damages), expenses, attorneys’ fees,
costs, debts and liabilities of every kind and nature, whether foreseen or
unforeseen, fixed or contingent, matured or unmatured, accrued or unaccrued and
whether direct, indirect or derivative.
 
“Co-Sale Participants” means the Minority Stockholders (or any Transferees
thereof).
 
“Company” has the meaning assigned to such term in the preamble.
 
 
2

--------------------------------------------------------------------------------

 
 
“Company Securities” means A-1 Common Stock, A-2 Common Stock, A-1 Preferred
Stock, A-2 Preferred Stock, the warrants exercisable for A-1 Preferred Stock and
the warrants exercisable for A-2 Preferred Stock.
 
“Company Stock” means A-1 Common Stock, A-2 Common Stock, A-1 Preferred Stock
and A-2 Preferred Stock.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“D&O Indemnified Liability” means, with respect to any Person, any Damages,
whether asserted or claimed prior to, at or after the date hereof, including all
Damages based on, arising out of or pertaining to, this Agreement or the matters
contemplated by this Agreement, based on or arising out of the fact that such
Person is or was a director or officer of the Company or by reason of any act or
omission by such Person in any such capacity, but, in no event, pertaining to
any act or omission following the Effective Date.
 
“D&O Indemnified Parties” means all present and former directors and officers of
the Company; provided, however, that, for purposes of a D&O Indemnified
Liability, the “D&O Indemnified Parties” shall not include any individual who is
related to a shareholder of the Company if such shareholder or any of its
Affiliates has initiated, or is materially participating in, the Claim that is
the subject of such D&O Indemnified Liability.
 
“Damages” means any and all actions (including any lawsuit, arbitration, notice
of violation, proceeding, litigation, citation, summons or subpoena, whether at
law or in equity), losses, costs, penalties, assessments, Claims (other than
punitive damages except to the extent payable to a third party) and
out-of-pocket expenses, including reasonable attorneys’ fees, costs of
investigation or settlement, other professionals’ and experts’ fees and court or
arbitration costs.
 
“Debt Instrument” means any debt security of the Company or other indebtedness
issued or due to Athens or any of its Affiliates or Subsidiaries.
 
“Director” means any member of the Board.
 
“Director Notice” has the meaning assigned to such term in Section 2.1(b).
 
“Director Objection” has the meaning assigned to such term in Section 2.1(b).
 
“Effective Date” has the meaning assigned to such term in the preamble.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Exercising Holder” has the meaning assigned to such term in Section 4.1(d).
 
“Independent Director” means a Director that (i) is independent of Athens and
the Company and the Person or Persons appointing such Director, as determined by
reference to the list of enumerated relationships precluding independence under
the listing rules of the rules of the New York Stock Exchange and (ii) does not
have any material past or present commercial or personal relationship or ties
with an Affiliate of the Company.
 
“Investor Rights Agreements” mean the Investor Rights Agreements which may be
entered into between Brigade or Standard General, as the investor, on the one
hand, and Athens, on the other hand, in the form attached hereto as Annex 2.
 
“Issuance Notice” has the meaning assigned to such term in Section 4.1(b).
 
“Law” means any laws (including common law), statutes, ordinances, codes, rules,
regulations, orders (including any injunctions, judgments, doctrines, decrees,
rulings, writs, assessments or arbitration awards of any government, court,
arbitrator, regulatory or administrative agency, commission or authority or
other governmental instrumentality, whether federal, state or local, domestic,
foreign or multinational) and decrees.
 
“Liquidity Event” has the meaning assigned to such term in Section 5.1(a).
 
“Liquidity Expiration Date” has the meaning assigned to such term in Section
5.1(a).
 
“Liquidity Price” means $90 per Company Security; provided, however, that to the
extent that any securityholder exercises a “Conversion Right” (as such term is
defined in the Charter in effect as of the date hereof) pursuant to Article
Fourth, Section 5 of the Charter, the “Liquidity Price” per Company Security
payable to such securityholder shall be equal to 100 multiplied by a fraction
(i) the numerator of which is $90 and (ii) the denominator of which is the
“Series A Reference Price” (as such term is defined in the Charter in effect as
of the date hereof) as of the date of exercise of the Sale Right.
 
“Majority of the Minority” means a majority by number of shares and by voting
power of the Minority Stockholders; provided, however, that if Standard General
and Brigade cease to hold any Company Securities, “Majority of the Minority”
shall mean a majority by number of shares, by number of holders of shares of the
Company and by voting power of the Minority Stockholders.
 
“MGCB” means the Michigan Gaming Control Board.
 
“Minority Independent Director” has the meaning assigned to such term in Section
2.1(a).
 
“Minority Stockholders” means the current stockholders of the Company other than
Athens and its Affiliates and Subsidiaries.
 
“New Securities” means (i) Company Securities, (ii) any other equity security of
the Company (whether now authorized or not), (iii) any Debt Instrument and (iv)
securities convertible into or exercisable or exchangeable for equity or Debt
Instruments of the Company
 
 
4

--------------------------------------------------------------------------------

 
 
or any Company Security; provided, however, that “New Securities” shall not
include securities issued (a) to employees, officers, directors or consultants
pursuant to any stock option, employee stock purchase or similar equity-based
plans approved by the Board and Company Securities issued upon exercise thereof;
(b) to financial institutions, commercial lenders, broker/finders or any similar
party, or their respective designees in connection with the incurrence of
indebtedness by the Company or any of its Subsidiaries, in each case to the
extent approved by the Board subject to the terms of this Agreement; (c) in
connection with any stock split or stock dividend paid on a proportionate basis
to all holders of the affected class of capital stock or recapitalization
approved by the Board; (d) in connection with a consolidation, merger, purchase
of all or substantially all of the assets or similar transaction involving the
Company, or any of its Subsidiaries, on the one hand, and a business entity that
is not an Affiliate or Subsidiary of the Company or Athens, on the other hand;
(e)  in connection with any joint venture or strategic partnership entered into
by the Company with a business entity that is not an Affiliate or Subsidiary of
the Company or Athens; (f) upon the conversion of any shares of A-1 Preferred
Stock or A-2 Preferred Stock in accordance with the terms thereof; or (g) upon
the exercise of warrants for shares of A-1 Preferred Stock or A-2 Preferred
Stock.
 
“Non-Purchasing Holder” has the meaning assigned to such term in Section 4.1(d).
 
“Offered Securities” has the meaning assigned to such term in Section 4.1(a).
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.
 
“Preemptive Participants” has the meaning assigned to such term in Section
4.1(a).
 
“Pro Rata Portion” means:
 
(i)           for the purposes of Article IV, with respect to any
securityholder, on any issuance date for New Securities, the number or amount of
New Securities equal to the product of (i) the total number or amount of New
Securities to be issued by the Company on such date and (ii) the fraction
determined by dividing (A) the number of Company Securities beneficially owned
by such securityholder immediately prior to such issuance by (B) the total
number of Company Securities outstanding on such date immediately prior to such
issuance; and
 
(ii)           for the purposes of Section 3.1, with respect to any proposed
Transfer of Transferred Securities by a Co-Sale Participant, the number of
Transferred Securities equal to the product of (i) the total number of
Transferred Securities to be Transferred to the proposed Transferee and (ii) the
fraction determined by dividing (A) the number of Company Securities
beneficially owned on the applicable Transfer date by such Co-Sale Participant
by (B) the total number of Company Securities beneficially owned by all of the
securityholders thereof as of such date; provided, however, that for the purpose
of determining the Pro Rata Portion of the Section 3.1 Non-Electing Shares
referred to in the fifth sentence of Section 3.1(a), (1) the reference to
“Transferred Securities” in clause (i) of this subsection shall be a reference
to “Section 3.1 Non-Electing Shares” and (2) the
 
 
5

--------------------------------------------------------------------------------

 
 
total number of Company Securities referred to in clause (B) of subsection (ii)
shall not include the Company Securities of any holder of Section 3.1
Non-Electing Shares.
 
“Refinancing” means the refinancing of the Company’s existing senior secured
notes and revolving credit facility.
 
“Representative” means, with respect to a Person, the officers, directors,
employees, agents, accountants, lawyers, advisors, bankers and other
representatives of such Person.
 
“Required Directors” has the meaning assigned to such term in Section 2.2(a).
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Section 3.1 Non-Electing Shares” has the meaning assigned to such term in
Section 3.1(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Short-Form Merger” has the meaning assigned to such term in Section 2.6.
 
“Standard General” means Standard General Master Fund L.P., a Cayman Islands
limited partnership, Standard General OC Master Fund L.P., a Cayman Islands
limited partnership, Standard General Focus Fund L.P., a Delaware limited
partnership, SGMF Holdco LLC, a Delaware limited liability company, OCMF Holdco
LLC, a Delaware limited liability company, SGMF HC LLC, a Delaware limited
liability company, and OCMF HC LLC, a Delaware limited liability company.
 
“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests of any such entity or the general partner or managing member.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, voting, receipt of dividends or other distributions, hypothecation
or similar disposition of, any shares of Company Securities beneficially owned
by a Person or any interest in any Company Securities beneficially owned by a
Person, including, but not limited to, any swap or any other agreement including
a transaction that transfers or separates, in whole or in part, any of the
economic consequences of ownership of shares of Company Securities and/or voting
thereof, whether such transaction is to be settled by delivery of Company
Securities, other securities, cash or otherwise; provided, however, that
“Transfer” shall not include (i) the transfer of a direct or indirect interest
in Athens representing a less than 40% beneficial ownership interest in the
Company or (ii) transfers by Athens to any of its Affiliates or Subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
“Transfer Notice” has the meaning assigned to such term in Section 3.1(a).
 
“Transferee” means any Person to whom Company Securities are Transferred.
 
“Transferred Securities” has the meaning assigned to such term in Section
3.1(a).
 
Section 1.2            Other Definitional Provisions.
 
(a)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article and Section
references are to this Agreement unless otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
ARTICLE II
CORPORATE GOVERNANCE
 
Section 2.1            Minority Independent Director Board Representation.
 
(a)           Effective as of the Effective Date until the date upon which
Athens causes the Company to effect a Short-Form Merger pursuant to Section 2.6
hereof, the Board shall include at least two (2) Independent Directors, one (1)
of whom shall be the Minority Independent Director (the “Minority Independent
Director”) (subject, however, to any vacancies with respect to such Independent
Directors consistent with the provisions of this Section 2.1).  The initial
Minority Independent Director as of the Effective Date shall be Freman Hendrix
and, in the event of the death, disability, retirement, resignation or removal
(with or without cause) of the initial Minority Independent Director, the first
replacement for the initial Minority Independent Director shall be Darrell
Burks.
 
(b)           In the event that a vacancy is created for any reason and at any
time by, without limitation, the death, disability, retirement, resignation or
removal (with or without cause) of an Independent Director, then the remaining
Directors shall, as soon as practicable after any such vacancy, (i) designate a
replacement who is an Independent Director and (ii) in the case that a vacancy
is created with respect to the Minority Independent Director, promptly give
notice to the Minority Stockholders by means of an announcement on Form 8-K
(and, to the extent the Majority of the Minority consists of Standard General
and/or Brigade, by notice sent to the address provided for by Standard General
and/or Brigade, as applicable, in any Investor Rights Agreement signed by
Standard General or Brigade) of the proposed successor Minority Independent
Director (the “Director Notice”). The Majority of the Minority may object to
such proposed successor Minority Independent Director by providing written
notice to the Company within ten (10) Business Days after delivery of the
Director Notice (a “Director Objection”).  If the Company receives a Director
Objection, the remaining Directors shall, as soon as practicable thereafter (and
in any case within fifteen (15) Business Days), designate another proposed
successor Minority Independent Director and promptly repeat the procedures set
forth in this Section 2.1(b).
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Each of the Company, the remaining Directors and Athens hereby
agrees to take, at any time and from time to time, all actions necessary to
effectuate the actions and procedures specified in this Section 2.1.
 
Section 2.2            Consent Rights.
 
(a)           In addition to any vote or consent of the Board or the
stockholders of the Company required by Law or the Charter, and notwithstanding
anything in this Agreement to the contrary, until the date upon which Athens
causes the Company to effect a Short-Form Merger pursuant to Section 2.6, the
Company shall not take (or permit any Affiliate to take) any of the following
actions, or enter into any arrangement or contract to do any of the following
actions, without the consent in writing of the Minority Independent Director (or
a majority of the Directors on the Board who are Independent Directors if there
is no Minority Independent Director at the time of the proposed action(s)) (such
consent being the consent of the “Required Directors”):
 
(i)           other than in connection with the issuance of New Securities in
accordance with the terms of this Agreement, any amendment, repeal or alteration
of the Charter or the Bylaws or the organizational documents of any Subsidiary
of the Company, that would disproportionately adversely affect the Minority
Stockholders; and
 
(ii)           any transaction by the Company or any Subsidiary, on the one
hand, with or involving Athens, the Person or Persons controlling Athens as of
the date hereof, or each of their Affiliates, on the other hand, (including, for
the avoidance of doubt, any transaction or agreement requiring the payment of a
management fee by the Company to Athens or any of its Affiliates or
Subsidiaries) in excess of $1,000,000 individually or $4,000,000 in the
aggregate, other than (a) any transaction between the Company or a Subsidiary of
the Company, on the one hand, and another Subsidiary of the Company, on the
other hand, (b) Athens and the Company effecting a Short-Form Merger in
accordance with Section 2.6 hereof, (c) the Company issuing New Securities in
accordance with Article IV hereof, (d) any co-sale transaction conducted in
accordance with Section 3.1 hereof, (e) any Liquidity Event conducted in
accordance with Section 5.1 hereof, (f) de minimis incidental usage of the
Company’s facilities (including, without limitation, the Company’s restaurants,
meeting facilities, hotel rooms and parking facilities) at prevailing market
rates, and (g) any other transaction expressly permitted or expressly
contemplated by this Agreement or the Investor Rights Agreement; and
 
(iii)           any issuance of Company Securities in connection with any joint
venture or strategic partnership entered into by the Company.
 
(b)           In connection with any vote or action by written consent of the
stockholders of the Company relating to any matter requiring consent as
specified in Section 2.2(a), Athens agrees (i) to vote against, and to cause its
Affiliates to vote against (and not act by written consent to approve or to
issue a revocation of any prior written consent, as applicable) such matter if
it has not been consented to by the Required Directors in accordance with
Section 2.2(a) and (ii) to take or cause to be taken all other reasonable
actions required to prevent the taking of any action by the Company with respect
to any matter set forth in Section 2.2(a) unless such matter has been consented
to by the Required Directors in accordance with Section 2.2(a).
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.3            SEC Registration.  From the date hereof until the date
upon which Athens causes the Company to effect a Short-Form Merger pursuant to
Section 2.6, Athens shall cause the Company to, and the Company shall, take or
cause to be taken all actions necessary to cause the Company Stock to continue
to be registered under the Securities Act as such Company Stock is registered as
of the date hereof and for the Company to continue to file periodic reports
pursuant to the Exchange Act; provided, however, that, if approved by the
Minority Independent Director (or a majority of the Directors on the Board who
are Independent Directors if there is no Minority Independent Director), the
Company may elect to deregister the Company Stock and cease filing periodic
reports required by the Exchange Act.
 
Section 2.4            Financing Matters.  Upon being approved as a “qualifier”,
as defined pursuant to the Michigan Gaming Control and Revenue Act and
applicable gaming regulations, from the date hereof, Athens shall be permitted
to meet with the management of the Company to discuss with management of the
Company matters relating to the transition of ownership in the Company to being
majority-owned and controlled by Athens, and to participate in discussions with
lenders regarding the Refinancing.
 
Section 2.5            Rights Agreement.  Effective as of the date hereof, if
the Company has not already done so, the Company shall cause or take all action
necessary to cause the Company (a) to terminate the Rights Agreement, dated as
of December 31, 2012, as amended from time to time, by and between Greektown
Superholdings, Inc. and Continental Stock Transfer & Trust Company and (b) to
repeal the amendments to the Bylaws adopted by the Board on December 30, 2012,
as described in Item 5.03 of the Current Report on Form 8-K, filed by the
Company with the SEC on December 31, 2012.
 
Section 2.6            Short-Form Merger.  Promptly, and in any case within
twenty (20) Business Days of Athens acquiring beneficial ownership of at least
90% of the outstanding shares of each class of stock of the Company then
outstanding, Athens agrees that it shall take all action necessary to cause the
merger between Athens or a wholly-owned Subsidiary of Athens and the Company
pursuant to Section 253 or Section 267 as in effect at the time thereof, as
applicable, of the Delaware General Corporation Law (the “Short-Form Merger”).
 
Section 2.7            MGCB Matters.  The parties shall jointly submit a fully
executed copy of this Agreement to the MGCB on the date hereof.  In the event
that the MGCB or the staff of the MGCB advises Athens or the Company that
approval of this Agreement by the MGCB is required, Athens and the Company shall
cooperate as reasonably necessary to promptly request any such required
approval.
 
Section 2.8            Schedule 14F-1.  Within one (1) Business Day of the
Effective Date, the Company shall take all actions necessary to cause a Schedule
14F-1 Information Statement, relating to the change in a majority of the Board
anticipated by Section 2.9, to be filed with the SEC and transmitted to the
Company’s record holders.
 
Section 2.9            Directors.  On a date that is no later than ten (10) days
after the Company’s filing and transmission of a Schedule 14F-1 pursuant to
Section 2.8, the Company shall take all actions necessary to cause the Board to
consist of Daniel Gilbert, Matthew Cullen,
 
 
9

--------------------------------------------------------------------------------

 
 
Freman Hendrix and Darrell Burks and such other current members of the Board as
Athens may designate.
 
ARTICLE III
TRANSFERS
 
Section 3.1            Right of Co-Sale on Transfers by Athens.
 
(a)           In the event of a proposed Transfer of Company Securities by
Athens, the Minority Stockholders shall have the right to participate in such
Transfer in the manner set forth in this Section 3.1.  Prior to any such
Transfer, Athens shall deliver to the Company prompt written notice (the
“Transfer Notice”), which the Company will provide to the Minority Stockholders
by means of an announcement on Form 8-K, which notice shall state (i) the name
of the proposed Transferee, (ii) the number of shares of Company Securities
proposed to be Transferred (the “Transferred Securities”), (iii) the proposed
purchase price therefor, and (iv) the other material terms and conditions of the
proposed Transfer, including the proposed Transfer date (which date may not be
less than thirty-five (35) days after delivery of the Transfer Notice).  Such
notice shall be accompanied by a written offer from the proposed Transferee to
purchase the Transferred Securities.  Each Co-Sale Participant may Transfer to
the proposed Transferee identified in the Transfer Notice their Pro Rata Portion
of the Transferred Securities by giving written notice to the Company (who shall
forward such notice to the other Co-Sale Participants within five (5) days) and
to Athens within the 30-day period after the delivery of the Transfer Notice,
which notice shall state that such Co-Sale Participant elects to exercise its
rights of co-sale under this Section 3.1 and shall state the maximum number of
shares sought to be Transferred.  In the event any such Co-Sale Participant
elects to exercise its co-sale rights with respect to less than all of its Pro
Rata Portion (such remaining securities, the “Section 3.1 Non-Electing Shares”),
each such other Co-Sale Participant shall be entitled to sell its Pro Rata
Portion of the Section 3.1 Non-Electing Shares.  Each Co-Sale Participant shall
be deemed to have waived its right of co-sale hereunder if it fails to give
notice within the prescribed time period.  The proposed Transferee of
Transferred Securities will not be obligated to purchase a number of shares of
Company Securities exceeding that set forth in the Transfer Notice and in the
event such Transferee elects to purchase less than all of the additional shares
of Company Securities sought to be Transferred by the Co-Sale Participants, the
number of shares of Company Securities to be Transferred by Athens and each such
Co-Sale Participant shall be reduced on a pro rata basis.  If, following the
exercise of the co-sale rights provided for in this Section 3.1, the proposed
Transferee purchases a number of Company Securities greater than the number of
Company Securities proposed to be purchased in the Transfer Notice, each Co-Sale
Participant shall have the right to sell to the proposed Transferee such Co-Sale
Participant’s Pro Rata Portion of such additional Company Securities.
 
(b)           Each Co-Sale Participant, in exercising its right of co-sale
hereunder, may participate in the Transfer by delivering at the closing of the
Transfer of Athens’ Transferred Securities to the Transferee the following, as
applicable, to the Company, and the Company shall thereafter transfer to the
Transferee:
 
(i)           if the Transferred Securities to be Transferred by such holder are
certificated, certificates representing such Transferred Securities, duly
endorsed for transfer or
 
 
10

--------------------------------------------------------------------------------

 
 
accompanied by stock powers duly executed, in either case executed in blank or
in favor of the applicable purchaser against payment of the aggregate purchase
price therefor by wire transfer of immediately available funds; or
 
(ii)           if the Transferred Securities to be Transferred by such holder
are uncertificated, to the extent reasonably requested by the proposed
Transferee, documentation to confirm ownership of such Transferred Securities
(which documentation may include a statement or other instrument issued by the
Company’s registrar in connection with a book-entry system) and duly executed
customary closing certificates.
 
(c)           In connection with a transaction contemplated by this Section 3.1,
the Co-Sale Participants hereby agree to make or agree to the same customary
representations, covenants, indemnities and agreements as Athens so long as they
are made severally and not jointly and the liabilities thereunder are borne on a
pro rata basis based on the consideration to be received by each holder;
provided, however, that (x) any general indemnity given by Athens to the
purchaser in connection with such sale applicable to liabilities not specific to
Athens shall be apportioned among the Co-Sale Participants according to the
consideration received by each Co-Sale Participant and shall not exceed such
Co-Sale Participant’s proceeds from the sale; (y) a Co-Sale Participant shall
not be obligated to enter into any non-compete or other post-closing covenant
that restricts its activities in any way; and (z) a Co-Sale Participant shall
not be responsible for breaches of representations and warranties made by any
other seller with respect to such other seller’s (A) ownership of and title to
Company Securities, (B) organization, (C) authority and (D) conflicts and
consents or breaches of covenants by any other securityholder of the Company.
 
Section 3.2            Void Transfers.  Any Transfer or attempted Transfer of
Company Securities in violation of any provision of this Agreement shall be null
and void ab initio, shall not be recorded on the books of the Company or its
transfer agent and shall not be recognized by the Company.
 
ARTICLE IV
PREEMPTIVE RIGHTS
 
Section 4.1            Preemptive Rights.
 
(a)           The Company hereby grants to each current holder of Company
Securities, including Athens and its Affiliates and Subsidiaries except in
connection with the issuance of any Debt Instrument, (the “Preemptive
Participants”) the right to purchase its Pro Rata Portion of New Securities that
the Company may, from time to time, propose to sell or issue or that relate to
incurred indebtedness, as applicable.  The number or amount of New Securities
which the Preemptive Participants may purchase pursuant to this Section 4.1(a)
shall be referred to as the “Offered Securities.”  The preemptive purchase right
provided in this Section 4.1(a) shall apply at the time of issuance or
incurrence, as applicable, of any right, warrant or option or convertible or
exchangeable security and not to the conversion, exchange or exercise thereof.
 
(b)           The Company shall give written notice of a proposed issuance, sale
or incurrence described in Section 4.1(a) to the Preemptive Participants within
five (5) Business
 
 
11

--------------------------------------------------------------------------------

 
 
Days following any meeting of the Board at which any such issuance, sale or
incurrence is approved and at least fifteen (15) days prior to the proposed
issuance, sale or incurrence.  Such notice (the “Issuance Notice”) shall set
forth the material terms and conditions of such proposed transaction, including,
as applicable, the number or amount and description of the securities proposed
to be issued, the proposed issuance or incurrence date and the proposed purchase
price per security.
 
(c)           At any time during the 15-day period following the receipt of an
Issuance Notice, the Preemptive Participants shall have the right to elect
irrevocably to purchase their Pro Rata Portion of the number or amount of the
Offered Securities at the purchase price set forth in the Issuance Notice and
upon the other terms and conditions specified in the Issuance Notice by
delivering a written notice to the Company.  Except as provided in the following
sentence, such purchase shall be consummated concurrently with the consummation
of the issuance, sale or incurrence described in the Issuance Notice.  The
closing of any purchase by any Preemptive Participants may be extended beyond
the closing of the transaction described in the Issuance Notice to the extent
necessary to obtain required governmental approvals and other required
approvals, and the Company shall use its commercially reasonable efforts to
obtain such approvals.
 
(d)           Each Preemptive Participant exercising its right to purchase its
respective portion of the Offered Securities in full (an “Exercising Holder”)
shall have a right of over-allotment such that if any other securityholder fails
to exercise its right hereunder to purchase its full Pro Rata Portion of New
Securities (a “Non-Purchasing Holder”), such Exercising Holder may purchase all
or any part of such securities by giving written notice to the Company, within
the 15-day period following the receipt of an Issuance Notice, of its interest
in purchasing a specified amount of New Securities as to which any
Non-Purchasing Holders has failed to exercise their preemptive purchase right
hereunder; provided that in the event there are two or more such Exercising
Holders that choose to exercise the last-mentioned option for a total number of
remaining securities in excess of the number available, the remaining securities
available for purchase under this Section 4.1(d) shall be allocated among such
Exercising Holders pro rata based on the number of New Securities such
Exercising Holders elected to purchase pursuant to Section 4.1(c).
 
(e)           If the Preemptive Participants or Exercising Holders fail to
exercise fully their preemptive purchase right hereunder within the periods
described above, the Company shall be free to complete the proposed issuance,
sale or incurrence of the New Securities described in the Issuance Notice with
respect to which Exercising Holders failed to exercise the option set forth in
this Section 4.1 on terms no less favorable to the Company than those set forth
in the Issuance Notice (except that the number or amount of securities to be
issued or sold by the Company may be reduced); provided that (x) such issuance,
sale or incurrence is closed within ninety (90) days after the expiration of the
15-day period described in Section 4.1(c) and (y) the price at which the New
Securities are Transferred must be equal to or higher than the purchase price
described in the Issuance Notice.  Such periods within which such issuance, sale
or incurrence must be closed shall be extended to the extent necessary to obtain
required governmental approvals and other required approvals and the Company
shall use its commercially reasonable efforts to obtain such approvals.  In the
event that the Company has not sold such New Securities within said 90-day
period, the Company shall not thereafter issue or
 
 
12

--------------------------------------------------------------------------------

 
 
sell any New Securities or incur new indebtedness, as applicable, without first
again complying with the preemptive purchase right procedures provided for in
this Section 4.1.
 
(f)           The preemptive rights set forth in this Section 4.1 may be waived
upon the written approval of the Minority Independent Director (or a majority of
the Directors on the Board who are Independent Directors if there is no Minority
Independent Director at the time of such waiver) if such waiver is deemed by
such Minority Independent Director, or majority of the Independent Directors, as
applicable, to be in the best interest of the Company.
 
ARTICLE V
LIQUIDITY
 
Section 5.1            Securityholder Liquidity.
 
(a)           From and after the Effective Date and ending on the later of (x)
the sixth month anniversary of the Effective Date and (y) December 31, 2013
(such later date being the “Liquidity Expiration Date”) (or thereafter as
contemplated below or by Section 8.14), Athens shall take such action as further
specified below to provide each holder of Company Securities as of the dates
contemplated below (other than Brigade and Standard General, who shall be
entitled to liquidity rights should they choose to execute the Investor Rights
Agreement, and other than Athens and any Transferee of Brigade or Standard
General) with respect to such Company Securities so then owned by them liquidity
with respect to such Company Securities (a “Liquidity Event”), subject to
applicable MGCB approval, if any, in the amount of the Liquidity Price in cash,
which liquidity shall be provided pursuant to one or more mergers, provided that
any such merger shall also provide such securityholder the ability to retain
their Company Securities and not participate in such Liquidity Event, and,
provided, further, that Athens shall use reasonable efforts to cause at least
two (2) Liquidity Events to occur, one of which Athens shall use its reasonable
efforts to occur as soon as reasonably practicable following the Effective Date
and a second which Athens shall use its reasonable efforts to occur (x) no
earlier than the date that is 150 days following the Effective Date and (y) no
later than the Liquidity Expiration Date or reasonably promptly thereafter in
light of required SEC filings and review and other factors not within the
reasonable control of Athens.  This Section 5.1(a) may be modified by agreement
of Athens and the Minority Independent Director, or if no Minority Independent
Director is then serving, a majority of the Independent Directors then serving,
so long as such modification achieves an economic equivalent result (but, for
clarification, which economic equivalent result, if achieved other than through
a merger, shall not require appraisal rights).
 
(b)           If applicable, in connection with any such Liquidity Event, each
holder of Company Securities participating therein shall deliver to Athens such
instruments of transfer and other documents as Athens may reasonably
request.  Concurrently with the deliveries by the securityholder described in
the preceding sentence, Athens shall pay or cause to be paid to such
securityholder the Liquidity Price.  If applicable, all transfer, documentary,
sales, use, stamp, registration and other such taxes, if any, and all conveyance
fees, recording charges and other fees and charges (including any penalties and
interest) incurred in closing the sale shall be paid by the selling
securityholder when due.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           To receive a right to participate in any such Liquidity Event
pursuant to this Section 5.1, each of Brigade or Standard General, respectively,
must execute an Investor Rights Agreement in the form attached hereto as Annex 2
within ten (10) Business Days following the Effective Date and deliver such
executed Investor Rights Agreement to the Company and Athens.  Within two (2)
Business Days of receipt of the executed Investor Rights Agreement from either
Brigade or Standard General, respectively, Athens shall execute a counterpart to
such Investor Rights Agreement and deliver such executed counterpart to the
Investor.
 
Section 5.2            Liquidity Value Covenant.  Athens covenants that from the
Effective Date through and until the earlier to occur of (i) the date that all
holders of Company Securities have received the opportunity for liquidity as
contemplated by Section 5.1 above and Standard General and Brigade have received
the opportunity for liquidity pursuant to the Investor Rights Agreements (to the
extent entitled thereto as contemplated by Section 5.1(c) above) and (ii) the
Liquidity Expiration Date, Athens shall at all times continue to own and retain
(as security in respect of its potential payment obligations in relation to any
outstanding Sale Rights) at least $145 million in Company Securities assuming
that each Company Security has a value of $90.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Section 6.1            Representations and Warranties of the Company.  The
Company represents and warrants to Athens as of the date hereof that:
 
(a)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the Laws of the State of Delaware and has
all necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.
 
(b)           This Agreement has been duly and validly authorized by the Company
and all necessary and appropriate action has been taken by the Company to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(c)           This Agreement has been duly executed and delivered by the Company
and, assuming due authorization and valid execution and delivery by Athens, is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms
 
(d)           The authorized capital of the Company consists of (i) 1,688,268
shares of Series A-1 Preferred Stock, 1,463,535 shares of which are issued and
outstanding; (ii) warrants exercisable for 202,511 shares of Series A-1
Preferred Stock (iii) 645,065 shares of Series A-2 Preferred Stock, 162,255
shares of which are issued and outstanding; (iv) warrants exercisable for
460,587 shares of Series A-2 Preferred Stock; (v) 4,354,935 shares of Series A-1
common stock, 152,054 shares issued and outstanding; and (vi) 645,065 shares of
shares of Series A-2 common stock, no shares issued.
 
Section 6.2            Representations and Warranties of Athens.  Athens
represents and warrants to the Company as of the date hereof that:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)           Athens has been duly organized and is validly existing as a
limited liability company in good standing under the Laws of the State of
Delaware and has all necessary limited liability company power and authority to
enter into this Agreement and to carry out its obligations hereunder.
 
(b)           This Agreement has been duly and validly authorized by Athens and
all necessary and appropriate action has been taken by Athens to execute and
deliver this Agreement and to perform its obligations hereunder.
 
(c)           This Agreement has been duly executed and delivered by Athens and,
assuming due authorization and valid execution and delivery by the Company, is a
valid and binding obligation of Athens, enforceable against Athens in accordance
with its terms.
 
ARTICLE VII
RELEASES; INDEMNIFICATION
 
Section 7.1            Release by Athens.  Effective from and after the date
hereof, Athens, on behalf of itself and its Subsidiaries and Affiliates and each
of their respective directors, principals, members, partners, officers,
employees, stockholders, agents, representatives, successors and assigns,
hereby:
 
(a)           voluntarily and knowingly releases, remises, acquits and forever
discharges the Company, its Subsidiaries and Affiliates and each of their
directors, principals, members, partners, officers, employees, stockholders,
agents, representatives, successors and assigns from any and all Claims that
Athens or any of its Subsidiaries or Affiliates may have had prior to, or has as
of, the date of this Agreement or that arise in the future from events or
occurrences taken place prior to or as of the date of this Agreement;
 
(b)           expressly waives the assertion that the release provided under
Section 7.1(a) does not extend to Claims which each such party did not know or
suspect to exist in its favor on the date hereof, which, if known by it, would
have materially affected such release; and
 
(c)           represents and warrants that none of the Claims that each such
party may have had prior to, or has as of, the date of this Agreement or that
may arise in the future from events or occurrences taken place prior to or as of
the date of this Agreement have been sold, assigned or transferred to any Person
or entity.
 
Notwithstanding the foregoing, Athens does not release and the above provisions
do not apply in respect of any Person or entity that does not also release
Athens and all of the above Athens related Persons and entities from any and all
Claims.
 
Section 7.2            Release by the Company.  Effective from and after the
date hereof, the Company, on behalf of itself and its Subsidiaries and
Affiliates and each of their respective directors, principals, members,
partners, officers, employees, stockholders, agents, representatives, successors
and assigns (excluding, for the avoidance of doubt, any direct Claims that
Brigade or Standard General may assert against Athens or any of its Affiliates
and Subsidiaries), hereby:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)            voluntarily and knowingly releases, remises, acquits and forever
discharges Athens, its Subsidiaries and Affiliates and each of their respective
directors, principals, members, partners, officers, employees, stockholders,
agents, representatives, successors and assigns from any and all Claims that it
or any of its Subsidiaries or Affiliates may have had prior to, or has as of,
the date of this Agreement or that arise in the future from events or
occurrences taken place prior to or as of the date of this Agreement;
 
(b)           expressly waives the assertion that the release provided under
Section 7.2(a) does not extend to Claims which each such party did not know or
suspect to exist in its favor on the date hereof, which, if known by it, would
have materially affected such release; and
 
(c)           represents and warrants that none of the Claims that each such
party may have had prior to, or has as of, the date of this Agreement or that
may arise in the future from events or occurrences taken place prior to or as of
the date of this Agreement have been sold, assigned or transferred to any Person
or entity.
 
Section 7.3            Limitation on Releases.  Notwithstanding the foregoing,
nothing in this Article VII shall release Athens, the Company or any of their
respective Subsidiaries or Affiliates from the obligations set forth in this
Agreement (and, in the case of Athens and its Subsidiaries and Affiliates, any
Investor Rights Agreement) or from any Claims arising out of or relating to a
breach, violation or failure to perform under this Agreement (and, in the case
of Athens and its Subsidiaries and Affiliates, any Investor Rights Agreement).
 
Section 7.4            Indemnification of Directors and Officers; D&O Insurance;
Contribution.
 
(a)           For a period of six (6) years from and after the Effective Date,
the Company and Athens, jointly and severally, agree that they will indemnify
and hold harmless each D&O Indemnified Party against any D&O Indemnified
Liability, to the fullest extent that the Company is permitted under applicable
Law, the Charter, the Bylaws, and any indemnification agreements (which
indemnification agreements have been disclosed to Athens in Schedule 7.4 hereto)
between the Company, on the one hand, and the D&O Indemnified Parties, on the
other hand, in each case in effect on the date hereof, to indemnify such Person
(and the Company and Athens shall also advance expenses as incurred if not
already paid by an insurer to the fullest extent that the Company and Athens
would have been permitted, as the case may be, to advance under applicable Law,
the Charter, the Bylaws, and any such indemnification agreements between the
Company, on the one hand, and the D&O Indemnified Parties, on the other hand, in
each case in effect on the date hereof; provided that the Person to whom
expenses are advanced provides an undertaking to repay such advances if it is
ultimately determined that such Person is not entitled to indemnification).
 
(b)           Prior to the Effective Date, the Company and Athens shall, at no
expense to the D&O Indemnified Parties, either (i) purchase a six-year extended
reporting period endorsement with respect to the Company’s current directors’
and officers’ liability insurance and maintain such endorsement in full force
and effect for its full term or (ii) maintain in effect for six (6) years from
and after the Effective Date the current policies of the directors’ and
officers’ liability insurance maintained by the Company, with both clauses (i)
and (ii) of this Section 7.4(b) to apply with respect to matters existing or
occurring at or prior to the Effective
 
 
16

--------------------------------------------------------------------------------

 
 
Date (including the matters contemplated by this Agreement); provided that if
clauses (i) and (ii) of this Section 7.4(b) are not available, the Company and
Athens shall maintain in effect for six (6) years from and after the Effective
Date comparable coverage with respect to matters existing or occurring at or
prior to the Effective Date (including the matters contemplated by this
Agreement) from insurance carriers with an A.M. Best Rating comparable to the
Company’s existing insurance carriers, and providing benefits and limits of
liability not materially less favorable than as provided in the Company’s
existing policies as of the date hereof, to the extent that such coverage is
commercially available, and if such coverage is not commercially available, on
the best commercially available coverage terms and limits of liability as may be
reasonably obtained at such time. In satisfying their obligation under this
Section 7.4(b), the Company and Athens shall be obligated to pay in total no
more than 250% of the last annual aggregate premium paid prior to the date
hereof by the Company to obtain such coverage; it being understood and agreed
that in the event such coverage cannot be obtained for 250% or less of the last
annual aggregate premium paid prior to the date hereof by the Company, the
Company and Athens shall be obligated to provide the best commercially available
coverage terms and limits of liability as may be reasonably obtained for such
amount.
 
(c)           If the Company, Athens or any of their respective successors or
assigns (i) shall consolidate with or merge into any other corporation or entity
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) shall Transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, and
in each such case, proper provisions shall be made so that the successors and
assigns of the Company and Athens, as applicable, shall assume all of the
obligations set forth in this Section 7.4.
 
(d)           The provisions of this Section 7.4 are intended to be for the
benefit of, and shall be enforceable by, each of the D&O Indemnified Parties.
 
(e)           The rights of the D&O Indemnified Parties under this Section 7.4
shall be in addition to any rights such D&O Indemnified Parties may have under
applicable Law, the Charter, the Bylaws, or under any indemnification agreements
between the Company, on the one hand, and the D&O Indemnified Parties, on the
other hand.
 
(f)           If (i) the D&O Indemnified Party is entitled to indemnification
under applicable Law, the Charter, the Bylaws, or any indemnification agreements
between the Company, on the one hand, and the D&O Indemnified Party, on the
other hand, and (ii) the indemnification provided for is unavailable due to a
conflicting statutory scheme, the Company and Athens, jointly and severally, in
lieu of indemnifying such D&O Indemnified Party, shall, to the extent permitted
by applicable law, contribute to the D&O Indemnified Party the amount of any
judgments, fines, ERISA excise taxes or penalties, amounts paid in settlement by
or on behalf of the D&O Indemnified Party, and expenses to which (x) the D&O
Indemnified Party is entitled to under applicable Law, the Charter, the Bylaws,
or any indemnification agreements between the Company, on the one hand, and the
D&O Indemnified Party, on the other hand, and (y) that is unavailable due to
such conflicting statutory scheme.
 
(g)           In the event that any D&O Indemnified Liability is asserted or
claimed by any third party in respect of which indemnification or contribution
may be sought by a D&O
 
 
17

--------------------------------------------------------------------------------

 
 
Indemnified Party pursuant to this Section 7.4, Athens shall have the right to
assume control of the defense of such D&O Indemnified Liability, through counsel
of its own choosing. Athens shall have the sole right to settle or compromise
any D&O Indemnified Liability; provided, however, that if any such settlement or
compromise will result in a payment to be made or material action to be taken by
a D&O Indemnified Party, then such D&O Indemnified Party must provide its prior
written approval to such settlement or compromise of such D&O Indemnified
Liability.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1            Amendments and Modifications; Termination.  This
Agreement may not be amended, modified or supplemented in any manner, whether by
course of conduct or otherwise, except by an instrument in writing specifically
designated as an amendment hereto that has been approved in writing by the
Minority Independent Director (or a majority of the Directors on the Board who
are Independent Directors if there is no Minority Independent Director), signed
on behalf of Athens and the Company.  This Agreement shall terminate and be of
no further force and effect upon the earlier of (i) the consummation of the
Short-Form Merger, (ii) the consummation of a sale or other Transfer of Company
Securities by Athens and/or its Affiliates (including, without limitation, by
merger) such that following such sale or other Transfer neither Athens nor any
of its Affiliates beneficially owns a majority of Company Securities, and (iii)
the time at which no Company Securities are owned by any Person or entity other
than Athens and/or its Affiliates.  No termination of this Agreement as
aforesaid shall relieve Athens of any liability it may have hereunder for a
breach of this Agreement by Athens prior to such termination.
 
Section 8.2            Waivers.  No failure or delay of any party in exercising
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.  Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.
 
Section 8.3            Successors, Assigns and Transferees.  This Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.
 
Section 8.4            Third-Party Beneficiary.  Subject to the immediately
succeeding sentence, this Agreement is not intended to, and shall not, confer
upon any Person other than the parties hereto any rights or remedies
hereunder.  Notwithstanding anything to the contrary in this Section 8.4, for
purposes of Section 2.1, Section 5.1 and Section 7.4 only, each holder of
Company Securities as of the Effective Date (other than Brigade and Standard
General) and each D&O Indemnified Party, respectively, shall be entitled to
enforce this Agreement and shall be an express third-party beneficiary hereto;
provided, however, that such enforcement for purposes of
 
 
18

--------------------------------------------------------------------------------

 
 
Section 2.1 and Section 5.1 shall be limited to the extent of the Company
Securities held by such securityholder on the date hereof.
 
Section 8.5            Notices.  All notices and other communications required
or permitted hereunder shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified; (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, or if
not, then on the next Business Day; provided that a copy of such notice is also
sent via nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt; (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) one (1) Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to such party’s address as set forth
below or at such other address as the party shall have furnished to each other
party in writing in accordance with this provision:
 
(i)           if to the Company, to:
 
Greektown Superholdings, Inc.
555 East Lafayette Avenue
Detroit, Michigan 48226
Attention:    Richard L. Vitali
Facsimile:    313-961-3006
 
with a copy (which shall not constitute notice) to:

 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:   Keith A. Pagnani
Melissa Sawyer
Facsimile:    (212) 558-3588
 
(ii)           if to Athens, to:
 
Athens Acquisition LLC
1086 Woodward Avenue
Detroit, Michigan 48226
Attention:   Matthew Cullen
Facsimile:    (313) 382-9425
 
with a copy (which shall not constitute notice) to:

 
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226
 
 
19

--------------------------------------------------------------------------------

 
 
Attention:   Donald J. Kunz
Facsimile:    (313) 465-7455
 
and
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attention:   Dennis J. Block
Facsimile:    (212) 805-5555
 
Section 8.6            Entire Agreement.  This Agreement and, with respect to
Brigade and Standard General only, the Investor Rights Agreements, to the extent
executed, constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof. Notwithstanding
any oral agreement or course of action of the parties or their Representatives
to the contrary, no party to this Agreement shall be under any legal obligation
to enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.
 
Section 8.7            Delays or Omissions.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by the other party under this Agreement, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, by Law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
Section 8.8            Governing Law; Jurisdiction.  This agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the Law of the State of Delaware without
regard to the conflicts of law principles thereof to the extent that such
principles would direct a matter to another jurisdiction.
 
Section 8.9            Submission to Jurisdiction.  Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by a party hereto or its successors or
assigns shall be brought and determined in the Court of Chancery of the State of
Delaware or the United States District Court for the District of Delaware, and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except
 
 
20

--------------------------------------------------------------------------------

 
 
in the courts described above in Delaware, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in Delaware as described herein.  Each of the parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is
insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby:  (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason; (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
Section 8.10          Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.11          Severability.  If any provision hereof shall be held
invalid or unenforceable by any court of competent jurisdiction or as a result
of future legislative action, so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any party, such holding or action shall be strictly construed and
shall not affect the validity or effect of any other provision hereof, as long
as the remaining provisions, taken together, are sufficient to carry out the
overall intentions of the parties as evidenced hereby.
 
Section 8.12          Illegality.  Nothing contained herein shall cause any
Person to take any action that would be unlawful for such Person to take;
provided, however, that, in the event that any Person discovers that performance
of the obligations of this Agreement would result in an unlawful action, the
Company and Athens agree to promptly negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law so that the
transactions and rights contemplated hereby are fulfilled and preserved to the
extent possible.
 
Section 8.13          Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  Accordingly, each of the parties shall be entitled to seek specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Court of Chancery of the State of Delaware
or the United States District Court for the District of Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity.  Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 8.14          Compliance with Securities and Other Applicable
Laws.  Athens covenants that it will use its reasonable efforts to take all
actions necessary to comply in all respects with all applicable federal and
state securities Laws in connection with the provisions of this Agreement). In
addition and notwithstanding anything to the contrary contained in this
Agreement, the time periods and the provisions set forth herein applicable to
Athens shall automatically be extended as necessary to avoid liability, if any,
to Athens, its Affiliates, the Company or a third party participating in a
transaction therewith, or for any of the foregoing to comply under applicable
federal and state securities and other regulatory Laws.  The parties agree that
the provisions of this Agreement shall be amended to the extent necessary to
permit each of the parties to comply with applicable federal and state
securities and other regulatory Laws in order to accomplish the purpose and
intent of this Agreement.
 
Section 8.15          Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 8.16          Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed by facsimile or PDF signature(s).
 
[The remainder of this page is intentionally left blank]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.
 

 
GREEKTOWN SUPERHOLDINGS, INC.
           
By:
 /s/ Freman Hendrix      
Name:
      Title:             ATHENS ACQUISITION LLC             By:  /s/ Matthew 
Cullen      
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
 
●
Securities Purchase Agreement by and among Athens Acquisition LLC, John Hancock
Bond Fund, John Hancock Income Securities Trust, John Hancock Investors Trust,
John Hancock Funds III Leveraged Companies Fund, John Hancock Funds II Active
Bond Fund, John Hancock Funds Trust Active Bond Trust, Manulife Global Funds
U.S. Bond Fund, Manulife Global Fund US Special Bond Fund, Manulife Global Fund
Strategic Income, John Hancock Trust Strategic Income Trust, John Hancock Funds
II High Income Fund, John Hancock Funds II Strategic Income Fund, John Hancock
High Yield Fund and John Hancock Strategic Income Fund, dated as of December 20,
2012

 
 
●
Securities Purchase Agreement by and among Athens Acquisition LLC, Oppenheimer
Global Strategic Income Fund and Oppenheimer Variable Account Funds for the
account of Oppenheimer Global Strategic Income Fund/VA, dated as of January 25,
2013

 
 
●
Securities Purchase Agreement by and among Athens Acquisition LLC, Ultra Master
Ltd, Solus GT Investment LLC, Solus Core Opportunities Master Fund Ltd and SOLA
LTD, dated as of January 31, 2013

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 2


FORM OF INVESTOR RIGHTS AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
FORM OF INVESTOR RIGHTS AGREEMENT

 

 
INVESTOR RIGHTS AGREEMENT
 
between
 
ATHENS ACQUISITION LLC,
 
and
 
[INVESTOR]
 
Dated as of [●], 2013

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


                 
Page
     
ARTICLE I DEFINITIONS
 
1
 
Section 1.1
Certain Defined Terms
 
1
 
Section 1.2
Other Definitional Provisions
 
4
     
ARTICLE II CONTRACTUAL RIGHT TO SELL
 
4
 
Section 2.1
Contractual Right to Sell
 
4
     
ARTICLE III RELEASES
 
5
 
Section 3.1
Release by Investor
 
5
 
Section 3.2
Release by Athens
 
5
 
Section 3.3
Appraisal as Sole Remedy Upon a Long-Form Merger
 
6
 
Section 3.4
Limitation on Releases
 
6
     
ARTICLE IV MISCELLANEOUS
 
6
 
Section 4.1
MGCB Matters
 
6
 
Section 4.2
Amendments and Modifications; Termination
 
6
 
Section 4.3
Waivers
 
6
 
Section 4.4
Successors, Assigns and Transferees
 
7
 
Section 4.5
Non-Disparagement
 
7
 
Section 4.6
Legend
 
7
 
Section 4.7
Notices
 
7
 
Section 4.8
Entire Agreement
 
9
 
Section 4.9
Delays or Omissions
 
9
 
Section 4.10
Governing Law; Jurisdiction
 
9
 
Section 4.11
Submission to Jurisdiction
 
10
 
Section 4.12
Waiver of Jury Trial
 
10
 
Section 4.13
Severability
 
10
 
Section 4.14
Enforcement
 
10
 
Section 4.15
Titles and Subtitles
 
11
 
Section 4.16
Counterparts; Facsimile Signatures
 
11



 
 

--------------------------------------------------------------------------------

 
 
INVESTOR RIGHTS AGREEMENT
 
INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2013 and
effective as of the Effective Date (defined below), between Athens Acquisition
LLC, a Delaware limited liability company (“Athens”), and [Investor], a [●] (the
“Investor”).
 
RECITALS
 
WHEREAS, Athens has entered into agreements with third parties to purchase a
majority of the shares of Greektown Superholdings, Inc., a Delaware corporation
(the “Company”); and
 
WHEREAS, Athens and the Investor desire to establish herein certain terms and
conditions, including provisions relating to the transfer of Company Securities,
and providing for certain other matters.
 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1          Certain Defined Terms.
 
As used herein, the following terms shall have the following meanings:
 
“A-1 Common Stock” means the Series A-1 common stock, par value $0.01 per share,
of the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“A-2 Common Stock” means the Series A-2 common stock, par value $0.01 per share,
of the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“A-1 Preferred Stock” means the Series A-1 convertible preferred stock, par
value $0.01 per share, of the Company and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.
 
“A-2 Preferred Stock” means the Series A-2 participating convertible preferred
stock, par value $0.01 per share, of the Company and any securities issued in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Athens” has the meaning assigned to such term in the preamble.
 
“beneficial owner” or “beneficially own” has the meaning given to such term in
Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of Company
Securities or other voting securities of the Company shall be calculated in
accordance with the provisions of such Rule; provided, however, that for
purposes of determining beneficial ownership, (i) a Person shall be deemed to be
the beneficial owner of any security which may be acquired by such Person,
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities and (ii) no Person
shall be deemed beneficially to own any security solely as a result of such
Person’s execution of this Agreement.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.
 
“Charter” means the Certificate of Incorporation of the Company, as in effect as
of the date of the Stockholders Agreement and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and the terms of the Stockholders Agreement.
 
“Claims” means any and all manner of obligations, claims, controversies,
charges, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, promises, trespasses, judgments, torts, suits, actions and causes of
action, claims for relief, demands, rights, damages (including, but not limited
to, compensatory, punitive and exemplary damages), expenses, attorneys’ fees,
costs, debts and liabilities of every kind and nature, whether foreseen or
unforeseen, fixed or contingent, matured or unmatured, accrued or unaccrued and
whether direct, indirect or derivative.
 
“Company” has the meaning assigned to such term in the recitals.
 
“Company Securities” means A-1 Common Stock, A-2 Common Stock, A-1 Preferred
Stock, A-2 Preferred Stock, the warrants exercisable for A-1 Preferred Stock and
the warrants exercisable for A-2 Preferred Stock.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Effective Date” has the meaning assigned to such term in the Stockholders
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Investor” has the meaning assigned to such term in the preamble.
 
“Law” means any laws (including common law), statutes, ordinances, codes, rules,
regulations, orders (including any injunctions, judgments, doctrines, decrees,
rulings, writs, assessments or arbitration awards of any government, court,
arbitrator, regulatory or administrative agency, commission or authority or
other governmental instrumentality, whether federal, state or local, domestic,
foreign or multinational) and decrees.
 
“MGCB” means the Michigan Gaming Control Board.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.
 
“Representative” means, with respect to a Person, the officers, directors,
employees, agents, accountants, lawyers, advisors, bankers and other
representatives of such Person.
 
“Sale Period” has the meaning assigned to such term in Section 2.1(a).
 
“Sale Price” means $90 per Company Security; provided, however, that to the
extent that the Investor exercises a “Conversion Right” (as such term is defined
in the Charter in effect as of the date of the Stockholders Agreement) pursuant
to Article Fourth, Section 5 of the Charter, the “Sale Price” per Company
Security payable to the Investor shall be equal to 100 multiplied by a fraction
(i) the numerator of which is $90 and (ii) the denominator of which is the
“Series A Reference Price” (as such term is defined in the Charter in effect as
of the date of the Stockholders Agreement) as of the date of exercise of the
Sale Right.
 
“Sale Right” has the meaning assigned to such term in Section 2.1(a).
 
“Sale Right Closing Date” has the meaning assigned to such term in Section
2.1(a).
 
“Sale Right Exercise Notice” has the meaning assigned to such term in Section
2.1(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
April 8, 2013, between the Company and Athens.
 
“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests of any such entity or the general partner or managing member.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any
 
 
3

--------------------------------------------------------------------------------

 
 
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, voting, receipt of dividends or other
distributions, hypothecation or similar disposition of, any shares of Company
Securities beneficially owned by a Person or any interest in any Company
Securities beneficially owned by a Person, including, but not limited to, any
swap or any other agreement including a transaction that transfers or separates,
in whole or in part, any of the economic consequences of ownership of shares of
Company Securities and/or voting thereof, whether such transaction is to be
settled by delivery of Company Securities, other securities, cash or otherwise.
 
Section 1.2          Other Definitional Provisions.
 
(a)         The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article and
Section references are to this Agreement unless otherwise specified.
 
(b)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
ARTICLE II
CONTRACTUAL RIGHT TO SELL
 
Section 2.1          Contractual Right to Sell.
 
(a)         From the Effective Date until the later to occur of December 31,
2013 and six (6) months following the Effective Date (the “Sale Period”), the
Investor shall have the non-transferable right to sell to Athens (the “Sale
Right”), and Athens shall be obligated to purchase, subject to applicable MGCB
approval, if any, all Company Securities held by the Investor on the date
hereof, pursuant to and on and subject to the terms and conditions of this
Section 2.1. In the event that Investor elects to exercise the Sale Right, the
Investor shall deliver to Athens a written notice (a “Sale Right Exercise
Notice”) in the form attached hereto as Annex 1 specifying a closing date for
the purchase and sale of the Company Securities held by the Investor, which date
shall be on or before the last day of the Sale Period (a “Sale Right Closing
Date”).
 
(b)        The purchase price for each of the Company Securities shall be an
amount equal to the Sale Price.
 
(c)         On the applicable Sale Right Closing Date, the Investor shall
deliver to Athens (i) the Company Securities being sold, free and clear of any
lien, claim, or encumbrance, (ii) such instruments of transfer and other
documents, including evidence of ownership and authority, as Athens may
reasonably request, and (iii) a reaffirmation of the release, waivers,
representations and warranties contained in Section 3.1, including as to all
matters arising up to and including the time of consummation of the sale,
effective as of the Sale Right Closing Date.  Concurrently with the deliveries
by the Investor described in the preceding sentence, Athens shall pay to such
holders the Sale Price.  Closing costs and all other charges (except for payment
of gains taxes, which shall be payable solely by the selling holder) involved in
closing the sale shall be divided pro rata between the Investor, on the one
hand, and Athens, on the other (except each party shall pay its own attorneys’
fees).
 
 
4

--------------------------------------------------------------------------------

 
 
(d)        The Investor shall be prohibited from exercising the Sale Right
granted pursuant to Section 2.1(a) if, prior to exercising the Sale Right, it,
or any of its respective Subsidiaries or Affiliates, has asserted any Claims
against Athens or the Company, any of their respective Subsidiaries or
Affiliates, or any of their respective directors, principals, members, partners
or officers.
 
ARTICLE III
RELEASES
 
Section 3.1          Release by Investor.  Effective from and after the date
hereof, the Investor, on behalf of itself, its Subsidiaries and Affiliates and
each of their respective directors, principals, members, partners, officers,
employees, stockholders, agents, representatives, successors and assigns,
hereby:
 
(a)        voluntarily and knowingly releases, remises, acquits and forever
discharges Athens, the Company, each of their respective Subsidiaries and
Affiliates and each of their respective directors, principals, members,
partners, officers, employees, stockholders, agents, representatives, successors
and assigns from any and all Claims that it or any of its Subsidiaries or
Affiliates may have had prior to, or has as of, the date of this Agreement or
that arise in the future from events or occurrences taken place prior to or as
of the date of this Agreement;
 
(b)        expressly waives the assertion that the release provided under
Section 3.1(a) does not extend to Claims which each such party did not know or
suspect to exist in its favor on the date hereof, which, if known by it, would
have materially affected such release; and
 
(c)         represents and warrants that none of the Claims that each such party
may have had prior to, or has as of, the date of this Agreement or that may
arise in the future from events or occurrences taken place prior to or as of the
date of this Agreement have been sold, assigned or transferred to any Person or
entity.
 
Section 3.2          Release by Athens.  Effective from and after the date
hereof, Athens, on behalf of itself, its Subsidiaries and Affiliates and each of
their respective directors, principals, members, partners, officers, employees,
stockholders, agents, representatives, successors and assigns, hereby:
 
(a)         voluntarily and knowingly releases, remises, acquits and forever
discharges the Investor, its Subsidiaries and Affiliates and each of their
respective directors, principals, members, partners, officers, employees,
stockholders, agents, representatives, successors and assigns from any and all
Claims that Athens or any of its Subsidiaries or Affiliates may have had prior
to, or has as of, the date of this Agreement or that arise in the future from
events or occurrences taken place prior to or as of the date of this Agreement;
 
(b)        expressly waives the assertion that the release provided under
Section 3.2(a) does not extend to Claims which each such party did not know or
suspect to exist in its favor on the date hereof, which, if known by it, would
have materially affected such release; and
 
 
5

--------------------------------------------------------------------------------

 
 
(c)        represents and warrants that none of the Claims that each such party
may have had prior to, or has as of, the date of this Agreement or that may
arise in the future from events or occurrences taken place prior to or as of the
date of this Agreement have been sold, assigned or transferred to any Person or
entity.
 
Notwithstanding the foregoing, Athens does not release, and the above provisions
do not apply, in respect of any Person or entity that does not also release
Athens and all of the above Athens related Persons and entities from any and all
Claims.
 
Section 3.3          Appraisal as Sole Remedy Upon a Long-Form Merger.  The
Investor hereby agrees that its sole remedy in the case of Athens and the
Company engaging in a long-form merger pursuant to Section 251, Section 252,
Section 263 or Section 264 of the Delaware General Corporation Law is appraisal
rights pursuant to Section 262 of the Delaware General Corporation Law.
 
Section 3.4          Limitation on Releases.  Notwithstanding the foregoing,
nothing in this Article III shall release Athens, the Investor or any of their
respective Subsidiaries or Affiliates from the obligations set forth in this
Agreement (and, in the case of Athens and its Subsidiaries and Affiliates, the
Stockholders Agreement) or from any Claims arising out of or relating to a
breach, violation or failure to perform under this Agreement (and, in the case
of Athens and its Subsidiaries and Affiliates, the Stockholders Agreement).
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1          MGCB Matters.  The parties shall jointly submit a fully
executed copy of this Agreement to the MGCB within one (1) Business Day
following the date hereof.  In the event that the MGCB or the staff of the MGCB
advises Athens or the Investor that approval of this Agreement by the MGCB is
required, Athens and the Investor shall cooperate as reasonably necessary to
promptly request any such required approval.
 
Section 4.2          Amendments and Modifications; Termination.  This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each party.  This Agreement shall
terminate and be of no further force or effect immediately upon the date (i) the
Investor ceases to own any Company Securities or (ii) the consummation of a sale
or other Transfer of Company Securities by Athens and/or its Affiliates
(including, without limitation, by merger) such that following such sale or
other Transfer neither Athens nor any of its Affiliates beneficially owns a
majority of Company Securities.
 
Section 4.3          Waivers.  No failure or delay of any party in exercising
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.  Any
 
 
6

--------------------------------------------------------------------------------

 
 
agreement on the part of either party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.
 
Section 4.4          Successors, Assigns and Transferees.  This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns; provided, however, this
Agreement may not be assigned by Investor without the prior written consent of
Athens, which Athens may withhold in its sole discretion.
 
Section 4.5          Non-Disparagement.  The Investor hereby covenants and
agrees that it will not, at any time from the date hereof until the date upon
which Athens causes the Company to effect the Short-Form Merger pursuant to
Section 2.6 of the Stockholders Agreement, directly or indirectly, orally, in
writing or through any medium, disparage, defame or otherwise damage or assail
the reputation, integrity or professionalism of Athens, the Company or their
respective Affiliates and Subsidiaries.  Nothing in this Section 4.5 shall
preclude the Investor from making truthful statements that are reasonably
necessary to comply with applicable Law, regulation or legal process, or to
defend or enforce its respective rights under this Agreement.
 
Section 4.6          Legend.
 
(a)        All certificates or other instruments (including any statement issued
by the Company’s registrar in connection with a book-entry system) representing
the Company Securities held by the Investor shall bear a legend substantially in
the following form:
 
“THE SECURITIES REPRESENTED BY THIS [CERTIFICATE/ STATEMENT] ARE SUBJECT TO A
STOCKHOLDERS AGREEMENT AND AN INVESTOR RIGHTS AGREEMENT (A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
[CERTIFICATE/STATEMENT] MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
SUCH STOCKHOLDERS AGREEMENT AND SUCH INVESTOR RIGHTS AGREEMENT AND (A) PURSUANT
TO A REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE
HOLDER OF THIS [CERTIFICATE/STATEMENT], BY ACCEPTANCE OF THIS
[CERTIFICATE/STATEMENT], AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH
STOCKHOLDERS AGREEMENT AND SUCH INVESTOR RIGHTS AGREEMENT.”
 
Section 4.7         Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, or if
not, then on the next Business Day; provided that a copy of such notice is also
sent via nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt; (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) one (1) Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
 
 
7

--------------------------------------------------------------------------------

 
 
receipt.  All communications shall be sent to such party’s address as set forth
below or at such other address as the party shall have furnished to each other
party in writing in accordance with this provision:
 
(i)           if to the Company, to:
 
Greektown Superholdings, Inc.
555 East Lafayette Avenue
Detroit, Michigan 48226
Attention:          Richard L. Vitali
Facsimile:           (313) 961-3006

 
with a copy (which shall not constitute notice) to:
 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:          Keith A. Pagnani
Melissa Sawyer
Facsimile:           (212) 558-3588
 
(ii)          if to Athens, to:
 
Athens Acquisition LLC
1086 Woodward Avenue
Detroit, Michigan 48226
Attention:          Matthew Cullen
Facsimile:           (313) 382-9425

 
with a copy (which shall not constitute notice) to:
 
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226
Attention:          Donald J. Kunz
Facsimile:           (313) 465-7455

 
and

 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attention:          Dennis J. Block
Facsimile:           (212) 805-5555
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           if to Investor, to:
 
[Brigade Leveraged Capital Structures Fund Ltd.
399 Park Avenue, 16th Floor
New York, New York 10022
Attention:          [●]
Facsimile:           (212) 745-9701]

 
[Standard General Master Fund L.P.
Standard General OC Master Fund L.P.
Standard General Focus Fund L.P.
SGMF Holdco LLC
OCMF Holdco LLC
SGMF HC LLC
OCMF HC LLC
767 Fifth Avenue, 12th Floor
New York, New York 10153
Attention:          Soohyung Kim
Facsimile:           (212) 257-4709]
 
Section 4.8         Entire Agreement.  This Agreement and the Stockholders
Agreement constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof.  Notwithstanding
any oral agreement or course of action of the parties or their Representatives
to the contrary, no party to this Agreement shall be under any legal obligation
to enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.
 
Section 4.9          Delays or Omissions.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, by Law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
Section 4.10       Governing Law; Jurisdiction.  This agreement shall be deemed
to be made in and in all respects shall be interpreted, construed and governed
by and in accordance with the Law of the State of Delaware without regard to the
conflicts of law principles thereof to the extent that such principles would
direct a matter to another jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.11        Submission to Jurisdiction.  Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by a party hereto or its successors or assigns shall be
brought and determined in the Court of Chancery of the State of Delaware or the
United States District Court for the District of Delaware, and each of the
parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Delaware, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby: (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason; (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
Section 4.12        Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 4.13        Severability.  If any provision hereof shall be held invalid
or unenforceable by any court of competent jurisdiction or as a result of future
legislative action, so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any party, such holding or action shall be strictly construed and
shall not affect the validity or effect of any other provision hereof, as long
as the remaining provisions, taken together, are sufficient to carry out the
overall intentions of the parties as evidenced hereby.
 
Section 4.14        Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  Accordingly, each of the parties shall be entitled to seek specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Court of Chancery of the State of Delaware
or the United States District Court for the District of Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity.  Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.15        Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 4.16        Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed by facsimile or PDF signature(s).
 
[The remainder of this page is intentionally left blank]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 

 
ATHENS ACQUISITION LLC
         
 
By:
        Name:       Title:  

 

 
[INVESTOR]
         
 
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
FORM OF SALE RIGHT EXERCISE NOTICE
 
Reference is made to that certain Investor Rights Agreement (the “Agreement”),
dated as of [●], 2013, between Athens Acquisition LLC and the undersigned
securityholder (the “Investor”).
 
The Investor hereby gives notice of its exercise of the Sale Right (as such term
is defined in the Agreement) pursuant to Section 2.1 of the Agreement with
respect to the following Company Securities (as such term is defined in the
Agreement):
 
Number of Company Securities
Type of Company Securities
[Insert number of Subject Securities]
Shares of Series A-1 Common Stock
[Insert number of Subject Securities]
Shares of Series A-2 Common Stock
[Insert number of Subject Securities]
Shares of Series A-1 Preferred Stock
[Insert number of Subject Securities]
Shares of Series A-2 Preferred Stock
[Insert number of Subject Securities]
Warrants exercisable for shares of Series A-1 Preferred Stock
[Insert number of Subject Securities]
Warrants exercisable for shares of Series A-2 Preferred Stock

 
The closing date for the purchase and sale of the Company Securities identified
in this notice shall be: [date].
 

 
[Investor]
         
 
By:
        Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 7.4


COMPANY INDEMNIFICATION AGREEMENTS


The Company has in place indemnification agreements with the following Persons:
 
 
●
James A. Barrett, Jr.

 
●
John Bitove

 
●
George Boyer

 
●
Darrell Burks

 
●
Michael E. Duggan

 
●
Benjamin C. Duster IV

 
●
Freman Hendrix

 
●
Soohyung Kim

 
●
Yvette E. Landau

 
●
Charles Moore

 
●
Michael Puggi

 
●
Glen Tomaszewski

 
●
Cliff Vallier

 
●
Richard Vitali

 
 

--------------------------------------------------------------------------------

 